DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-12, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (2004/053496) in view of Nishitani (4,830,891).
Choi teaches a method of depositing iridium using ALD including a process consisting essentially of exposing the substrate sequentially to an iridium precursor and a reactant, see Fig. 2 and related text, particularly [0009-10] and [0036], the process occurring at room temperature to 700 degrees C [0035].
The temperature therefore overlaps and makes obvious the claimed temperature range.  Choi exemplifies various iridium precursors and particularly teaches iridium halides [0036], but does not exemplify iridium hexafluoride.
Nishitani teaches a selective deposition method for forming a metal film comprising exposing a substrate surface to IrF6 and H2 (claims 4 and 5) (col 9, lines 12-60; col 13, lines 19-24) in order to form an iridium containing film.
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the IrF6 of Nishitani in the method of Choi as Hamalainen 
Regarding claim 4, Choi teaches hydrogen [0035].
Regarding claim 5, as per an alternative embodiment, per figure 3, Choi teaches that the reaction gas, hydrogen, is continuously flowed but that plasma is enabled in sequence sure order to the noble metal precursor.  It is specifically taught by Choi [0034] that the applied temperature is below the reaction temperature in the hydrogen only acts as a reactant when the plasma is activated, therefore this embodiment meets the requirements of claims 1, 4 and 5 because the reactant is supplied sequentially to the iridium compound as H2 gas is not a reactant at temperatures applied, per Choi.
Regarding claims 6 and 7, the Office takes Official Notice that the claimed ICP and CCP methods are well known methods of applying plasma – they are obvious without a showing of criticality and the presence of both claims suggests a lack thereof.
Regarding claim 8, the presence of a hydrogen plasma includes radicals.
Regarding claims 9 and 18, the prior art is silent on amount of Ir in the film, but to the extent that the prior art and instant claimed method follow the same steps of applying IrF6 and H2 to a substrate at the same temperature, it necessarily follows that the same film is formed with the same iridium content and essentially no fluorine atoms.  There are no specific further conditions described in the specification beyond the steps that are obvious over the prior art to set forth the claimed Ir/F contents.
Regarding claims 10 and 11, Choi is silent on any mixed substrate but Nishitani teaches that an iridium layer is operably deposited selectively on a substrate of first 
Regarding claim 12, based on teaching of selectivity it is understood that the film deposition rate is higher on the first over the second material, but the teachings are silent on any specific correlation.  However, as per claim 9 since the methods teach the same steps, and further, since the first and second materials of the prior art are further the same, one would expect the same results of a 15 times greater deposition on the first material than the second material as claimed.  Again, the specification does not provide and wherein one would consider that the results would differ from the prior art.
Regarding claim 19, all elements of the claim are taught as per above, the reactants as per claim 1, the selectivity and surfaces as per claims 10 and 11, and the fluorine content as per claims 9 and 18.
Regarding claim 21, the teachings include temperatures lower than 200 degrees as noted, including temperatures lower than 100 degrees, therefore the temperature range is overlapped.  It is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59.   In this case, applicants show no criticality of the claimed temperature range. 

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Nishitani in view of Mills (2005/0202173) or alternatively Fu (2014/0120723).

In specific regard to claim 8, wherein Hamalainen teaches excited hydrogen, it is initially held per above that hydrogen radicals are encompassed, but the applied teachings of at least Fu teach the application of hydrogen radicals.

Response to Arguments
Applicant’s arguments with respect to instant claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The office agrees that were previously applied prior art does not teach the claimed process consisting essentially of the two deposition steps but the teachings of Choi are applied herein and teaches such a process.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715